          Case 1:16-cv-00465-WJ-LF Document 641 Filed 12/23/20 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


 In re: Gold King Mine Release in San Juan
 County, Colorado on August 5, 2015
                                                        No. 1:18-md-02824-WJ
 This Document Relates to:
        ALL CASES



        STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME
               REGARDING PERSONAL JURISDICTION MOTIONS

          In order to accommodate ongoing discussions to resolve this matter, the State of New

Mexico and the New Mexico Environment Department (together “New Mexico”), the Navajo

Nation, Kinross Gold U.S.A., Inc. (“KGUSA”), Kinross Gold Corporation (“KGC”), and

Sunnyside Gold Corporation (“SGC”) hereby stipulate to the following extension of time for New

Mexico and the Navajo Nation to respond to: (1) Kinross Gold U.S.A., Inc. and Kinross Gold

Corporation’s Motion for Summary Judgment on the Claims of New Mexico, the Navajo Nation,

Utah, and the Allen Plaintiffs: Personal Jurisdiction (Dkt. 866); and (2) Sunnyside Gold

Corporation’s Motion for Summary Judgment on Grounds of Lack of Personal Jurisdiction (Dkt.

868) (the “Personal Jurisdiction Motions”).

          1.        New Mexico and the Navajo Nation shall be given an extension to file and serve

response(s) to the Personal Jurisdiction Motions, making such response(s) due January 8, 2020.

          2.        SGC, KGUSA, and KGC shall have until January 22, 2021 to file and serve any

reply brief(s) in support of the Personal Jurisdiction Motions as to New Mexico and the Navajo

Nation.




                                                   1
4838-8402-4277v.1
          Case 1:16-cv-00465-WJ-LF Document 641 Filed 12/23/20 Page 2 of 6




 Dated: December 23, 2020                    Respectfully submitted,

                                              /s/ William J. Jackson
                                             William J. Jackson
                                             NM Fed. Bar 16-102
                                             John D.S. Gilmour
                                             NM Fed Bar. 16-101
                                             Lana M. Rowenko
                                             Jennifer C. Barks
                                             KELLEY DRYE & WARREN LLP
                                             515 Post Oak Blvd., Suite 900
                                             Houston, TX 77027
                                             Telephone:      (713) 355-5000
                                             Facsimile:      (713) 355-5001
                                             Email:          lrowenko@kelleydrye.com

                                             Andrew W. Homer
                                             KELLEY DRYE & WARREN LLP
                                             7825 Fay Avenue, Suite 200
                                             La Jolla, CA 92037
                                             Telephone:    (310) 712-6199
                                             Email:        ahomer@kelleydrye.com

                                             Hector Balderas
                                             Attorney General of New Mexico
                                             P. Cholla Khoury
                                             Assistant Attorney General
                                             408 Galisteo Street
                                             Villagra Building
                                             Santa Fe, NM 87501
                                             Telephone:     (505) 827-6000
                                             Facsimile:     (505) 827-5826
                                             Email:         ckhoury@nmag.gov

                                             Marcus J. Rael, Jr.
                                             Robles, Rael & Anaya, P.C.
                                             500 Marquette Ave NW, Suite 700
                                             Albuquerque, NM 87102
                                             Telephone:    (505) 242-2228
                                             Facsimile:    (505) 242-1106
                                             Email:        marcus@roblesrael.com

                                             Attorneys for Plaintiff
                                             THE STATE OF NEW MEXICO




                                         2
4838-8402-4277v.1
          Case 1:16-cv-00465-WJ-LF Document 641 Filed 12/23/20 Page 3 of 6




 Dated: December 23, 2020                    /s/ Andrew K. Walsh
                                             John C. Hueston
                                             Moez M. Kaba
                                             Andrew K. Walsh
                                             HUESTON HENNIGAN LLP
                                             523 West Sixth Street, Suite 400
                                             Los Angeles, CA 90014

                                             NAVAJO NATION DEPARTMENT OF
                                             JUSTICE
                                             Paul Spruhan
                                             Office of the Attorney General
                                             P.O. Box 2010
                                             Window Rock, AZ 86515

                                             Attorneys for Plaintiff
                                             THE NAVAJO NATION




                                         3
4838-8402-4277v.1
          Case 1:16-cv-00465-WJ-LF Document 641 Filed 12/23/20 Page 4 of 6




 Dated: December 23, 2020                     /s/ Neil G. Westesen
                                             Neil G. Westesen (admitted pro hac vice)
                                             CROWLEY FLECK PLLP
                                             1915 South 19thStreet
                                             PO Box 10969
                                             Bozeman, MT 59719-0969
                                             Telephone: (406) 556-1430
                                             Facsimile: (406) 556-1433
                                             nwestesen@crowleyfleck.com

                                             Jeffery J. Oven (admitted pro hac vice)
                                             Pamela C. Garman (admitted pro hac vice)
                                             490 North 31stStreet, Suite 500
                                             PO Box 2529
                                             Billings, MT 59103-2529
                                             Telephone: (406)252-3441
                                             Facsimile: (406) 252-5292
                                             joven@crowleyfleck.com
                                             pgarman@crowleyfleck.com

                                             Attorneys for Defendant Sunnyside Gold
                                             Corporation


 Dated: December 23, 2020                    /s/ Bradford C. Berge
                                             Bradford C. Berge
                                             Jules Elese Angelley
                                             HOLLAND & HART LLP
                                             P.O. Box 2208
                                             110 N. Guadalupe, Ste. 1
                                             Santa Fe, NM 87504-2208
                                             TEL: 505-988-4421
                                             FAX: 505-983-6043
                                             bberge@hollandhart.com
                                             jeangelley@hollandhart.com

                                             Attorneys for Defendants Kinross Gold
                                             U.S.A., Inc. and Kinross Gold Corporation




                                         4
4838-8402-4277v.1
          Case 1:16-cv-00465-WJ-LF Document 641 Filed 12/23/20 Page 5 of 6




                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


 In re: Gold King Mine Release in San Juan
 County, Colorado on August 5, 2015
                                                        No. 1:18-md-02824-WJ
 This Document Relates to:
        ALL CASES



      [PROPOSED] ORDER FOR EXTENSION OF TIME REGARDING PERSONAL

                                     JURISDICTION MOTIONS

         Based on the stipulation among the State of New Mexico and the New Mexico

Environment Department (together “New Mexico”), the Navajo Nation, Kinross Gold U.S.A., Inc.

(“KGUSA”), Kinross Gold Corporation (“KGC”), and Sunnyside Gold Corporation (“SGC”), and

for good cause shown, IT IS HEREBY ORDERED as follows:

         1.         New Mexico and the Navajo Nation shall file and serve their response(s) to (1)

Kinross Gold U.S.A., Inc. and Kinross Gold Corporation’s Motion for Summary Judgment on the

Claims of New Mexico, the Navajo Nation, Utah, and the Allen Plaintiffs: Personal Jurisdiction

(Dkt. 866) and (2) Sunnyside Gold Corporation’s Motion for Summary Judgment on Grounds of

Lack of Personal Jurisdiction (Dkt. 868) on or before January 8, 2020.

         2.         KGUSA, KGC, and SGC shall file and serve any reply brief(s) in support of the

same motions as to New Mexico and the Navajo Nation on or before January 22, 2021.

IT IS SO ORDERED.



 Dated: December __, 2020                         _______________________________________
                                                  Special Master Hon. Alan C. Torgerson



                                                   1
4838-8402-4277v.1
          Case 1:16-cv-00465-WJ-LF Document 641 Filed 12/23/20 Page 6 of 6




                                CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2020, a true copy of the foregoing document has

been served on all counsel of record by the Court’s CM/ECF electronic filing system.

                                                   /s/ William J. Jackson
                                                   William J. Jackson




4838-8402-4277v.1
